Citation Nr: 0124335	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-06 960	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 31, 1988 decision of the Board of Veterans' 
Appeals, which denied an increased rating for post-traumatic 
stress disorder, should be revised or reversed on the grounds 
of clear and unmistakable error.

2.  Whether a December 6, 1989 decision of the Board of 
Veterans' Appeals, which denied an increased rating for post-
traumatic stress disorder, should be revised or reversed on 
the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date prior to 
February 19, 1991, for assignment of a 100 percent rating for 
post-traumatic stress disorder, is the subject of a separate 
decision of the Board issued this date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion from the veteran, as the moving 
party, for revision or reversal on the grounds of clear and 
unmistakable error (CUE) of Board decisions dated May 31, 
1988, and December 6, 1989, both of which denied a claim for 
entitlement to an increased rating for post-traumatic stress 
disorder, then rated as 30 percent disabling.  


FINDINGS OF FACT

1.  The May 31, 1988 Board decision was not consistent with 
the law and the evidence then of record.

2.  At the time of the May 31, 1988 Board decision, the 
medical evidence of record indicated that the veteran was 
unemployable, as due to his service-connected post-traumatic 
stress disorder.

3.  The issue of whether a December 6, 1989 Board decision 
should be revised or reversed on the grounds of clear and 
unmistakable error is moot.


CONCLUSIONS OF LAW

1.  The Board's May 31, 1988 decision was not in accordance 
with the evidence of record or with the applicable 
regulations in effect at the time, and was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2000).

2.  At the time of the Board's May 31, 1988 decision, the 
schedular criteria for a 100 percent rating for post-
traumatic stress disorder, had been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, including 
§ 4.132, Diagnostic Code 9411 (1988).  

3.  The December 6, 1989 Board decision does not contain 
clear and unmistakable error.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A brief history of this appeal is set forth as follows.  In a 
January 1996 decision, the Board granted the veteran a 100 
percent rating for post-traumatic stress disorder.  By rating 
action in February 1996, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, assigned 
an effective date of February 19, 1991 for the veteran's 100 
percent rating.  In an October 27, 2000 written informal 
hearing presentation, the veteran's representative submitted 
a motion for reconsideration of the May 31, 1988 and December 
6, 1989 Board decisions which denied an increased rating for 
post-traumatic stress disorder.  In an April 2001 letter, the 
Board denied the veteran's motion for reconsideration.  In 
April 2001, the veteran's representative submitted a motion 
for revision of the May 31, 1988 and December 6, 1989 Board 
decisions on the grounds of clear and unmistakable error 
(CUE).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with section 20.1404(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to applicable VA regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was 
made.  38 C.F.R. § 20.1403(b).  For Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis - a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist - the Secretary's failure to 
fulfill the duty to assist; and, (3) Evaluation of evidence - 
a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In April 2001 the veteran's representative submitted a motion 
for revision of the May 31, 1988 and December 6, 1989 Board 
decisions on the basis of clear and unmistakable error.  The 
veteran's representative noted that these Board decisions 
failed to grant the veteran a total rating for post-traumatic 
stress disorder despite the fact that several VA physicians 
had stated that the veteran was unemployable.  The veteran's 
representative further claimed that the May 1988 and December 
1989 Board decisions did not discuss the medical evidence 
indicating that the veteran was unemployable due to his post-
traumatic stress disorder.

The veteran was granted service connection for post-traumatic 
stress disorder in a June 1986 Board decision.  By rating 
action in June 1986 the RO assigned the veteran a 10 percent 
rating and an effective date of October 4, 1982 for the grant 
of service connection.  The veteran disagreed with and 
appealed the 10 percent rating assigned.  The RO assigned the 
veteran a higher rating of 30 percent rating by rating action 
in June 1987.  However, the veteran continued his appeal for 
a higher rating leading to the May 31, 1988 Board decision 
which upheld the denial of an increased rating for post-
traumatic stress disorder.

On VA examination in August 1986 the veteran reported that he 
had been feeling extremely irritable.  The diagnosis was 
post-traumatic stress disorder.  The report did not indicate 
whether the veteran was employed.

The veteran was hospitalized at a VA facility in November and 
December 1986 for treatment of post-traumatic stress 
disorder.  The veteran reported that he had been tense and 
unable to handle stress.  He stated that he lacked impulse 
control, had depressed feelings, and had trouble keeping a 
job.  The diagnoses were major depression and post-traumatic 
stress disorder.  On discharge the VA examiner noted that the 
veteran was not capable of returning to full employment.

The veteran was hospitalized at a VA facility for treatment 
of post-traumatic stress disorder in March and April 1987.  
While hospitalized the veteran continued to experience 
problems with anxiety.  His anger was controllable upon 
discharge, but still somewhat of a problem.  At discharge the 
veteran was considered to be unemployable due to post-
traumatic stress disorder.

An April 1987 letter from a VA psychology technician noted 
that the veteran had just completed a combat veterans 
treatment program.  While the veteran had done well in the 
program, it was noted that "he [was] not able to return to 
work."  The examiner noted that the veteran continued to 
experience problems of anger, anxiety, and confusion, which 
were at times incapacitating.

The veteran was examined by a VA psychiatrist in May 1987.  
The examiner noted that it was only recently, with effective 
treatment, that some of the veteran's symptoms had begun to 
come under some control.  The VA examiner noted that the 
veteran had not reached the point that he felt able to work 
and that he noted that the veteran's doctors had not 
recommended that the veteran return to work.

A May 1987 letter from a VA clinical psychologist noted that 
the veteran had been hospitalized at a VA medical center for 
treatment in a post-traumatic stress disorder program in 1986 
and 1987 and that the veteran was scheduled to renter the 
program for a second time in August 1987.  The VA clinical 
psychologist stated that the veteran's short term memory, 
concentration and emotional control were affected by post-
traumatic stress disorder so as to make it "extremely 
difficult [for the veteran] to handle the pressure of a 
regular job."  The VA clinical psychologist noted that the 
veteran's long-term prognosis was favorable, but that it 
would require an indefinite period of outpatient treatment, 
probably one or two years, before the veteran would be ready 
to return to work.

At a May 1987 hearing before a hearing officer the veteran 
testified that he had not worked since December of 1984.


I.  CUE in a May 31, 1988 Board Decision

In its May 31, 1988 decision, the Board noted that the 
medical records indicated that the veteran had benefited from 
his participation in a combat veterans treatment program.  It 
further noted that the May 1987 examination had indicated 
that the veteran had gained some understanding of his problem 
and that he had begun to deal more effectively with his post-
traumatic stress disorder.  The Board further noted that 
outpatient treatment records had indicated that the veteran 
was ready to begin vocational training and that he had no 
emotional limitations.  Based on these findings the Board 
denied the veteran's claim for an increase in his 30 percent 
rating for post-traumatic stress disorder.

In this case the Board finds that there was clear and 
unmistakable error in the May 31, 1988 Board decision.  This 
decision denied the veteran's claim for an increased rating 
on the basis that the medical records had indicated 
improvement in his post-traumatic stress disorder symptoms.  
However, the Board notes that the May 31, 1988 Board decision 
failed to discuss the findings by several VA medical 
personnel that the veteran was at that time unemployable due 
to post-traumatic stress disorder.  At most, the Board 
reported the finding in the May 1987 VA examination report 
that veteran had not worked in the past two years because he 
was unable to maintain employment for a lengthy period.  
However, as discussed above, the record contains evidence 
from VA psychiatrists dated in December 1986, April 1987, and 
May 1987 indicating that the veteran was unemployable due to 
his PTSD.  During that time period the veteran was also noted 
to be unemployable by a VA clinical psychologist and by a VA 
psychology technician.  None of the VA medical records from 
that time period state that the veteran was employable.  The 
May 31, 1988 Board decision reported one reference to 
employability, but did not mention any of the other numerous 
reports that noted the veteran's unemployability, and did not 
discuss any of the statements of VA medical personnel 
regarding the veteran's employability.  Hence the Board finds 
that in adjudicating the May 31, 1988 decision, the correct 
facts as they were known at the time were not before the 
Board.  The Board further notes that the regulations at that 
time provided that a 100 percent rating was for assignment 
when a veteran was demonstrably unable to obtain or retain 
employment due to post-traumatic stress disorder.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1988).  Consequently, the 
Board finds that the May 31, 1988 Board decision was clearly 
and unmistakably erroneous for failing to consider the 
medical evidence indicating that the veteran was unemployable 
due to post-traumatic stress disorder, and the Board finds 
that the facts and the law at that time clearly indicated 
that the veteran was entitled to a 100 percent rating for 
post-traumatic stress disorder.  Accordingly, the May 31, 
1988 Board decision denying entitlement to an increased 
rating for post-traumatic stress disorder is reversed.

II.  CUE in a December 6, 1989 Board Decision

Since the Board has found that there was CUE in the May 31, 
1988 Board decision which denied the veteran's claim for an 
increased rating for post-traumatic stress disorder, and 
which failed to grant a 100 percent rating for post-traumatic 
stress disorder, the veteran's claim that there was CUE in 
the December 6, 1989 Board decision, which also denied a 
claim for an increased rating for post-traumatic stress 
disorder, then rated as 30 percent disabling, is now moot.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.



ORDER

The motion alleging clear and unmistakable error in a May 31, 
1988 Board decision in its denial of an increased (100 
percent) rating for post-traumatic stress disorder is 
granted.

The motion alleging clear and unmistakable error in a 
December 6, 1989 Board decision in its denial of an increased 
rating for post-traumatic stress disorder is denied.


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 



